Citation Nr: 0934284	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-08 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and J.T.



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to 
October 1962.  The Veteran died in April 2006.  The appellant 
is recognized by VA as the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The appellant submitted a notice of 
disagreement in August 2007 and subsequently perfected her 
appeal in March 2008.

In June 2009, the Veteran testified before the undersigned at 
a Travel Board hearing at the RO.  A transcript of that 
proceeding has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

After a thorough review of the claims file, the Board has 
determined that additional evidentiary development is 
necessary prior to the adjudication of the appellant's claim 
of entitlement to DIC under the provisions of 38 U.S.C.A. § 
1151.

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a Veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the Veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the Veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  See 38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2008).

The Veteran underwent removal of his right lung in 1992 due 
to lung cancer.  VA x-rays dated in March 1996 noted that 
there were multiple small nodules in the left mid and lower 
lung which might represent fibrotic disease; however, they 
could also represent metastatic disease.  An April 1996 
computerized tomography report revealed no evidence of a 
recurring tumor. However, in June 1996, chest x-rays were 
again taken and the possibility of metastatic disease could 
not be ruled out.  From the records contained in the claims 
file, no further treatment regarding the possibility of 
cancer was undertaken.  

Yet, in May 1997, a VA physician provided a letter to support 
the Veteran's claim for Social Security Administration 
benefits in which that physician indicated that the Veteran 
had a myriad of medical problems, including lung cancer.  
Thereafter, the appellant maintains that in December 2005, 
the Veteran complained of extreme pain in his right side.  
However, she claims that the Veteran was not given an 
appointment until March 2006.  He was thereafter diagnosed as 
having lung cancer which metastasized to several sites, 
including the liver and brain.  The Veteran died in April 
2006 as a result of metastatic non-small cell lung cancer.  

The appellant claims that VA's failure to diagnose/delay in 
diagnosing the recurrence of the Veteran's lung cancer was 
negligent and hastened his death.

Because this case presents complex medical and unresolved 
factual questions and since the Board is precluded from 
reaching its own unsubstantiated medical conclusions, further 
development is required.  See Jones v. Principi, 16 Vet. App. 
219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 
(1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain a VA medical 
opinion regarding the following question 
of whether the proximate cause of the 
Veteran's death was due to carelessness, 
negligence, lack of proper skill, error 
in judgment or similar instance of fault 
on the part of VA.  The examiner should 
thoroughly review the Veteran's claims 
file in prior to rendering an opinion, 
and state that such has been accomplished 
in the report.  The examiner should 
address the following questions:

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

(A) Was the proximate cause of the 
Veteran's death due to carelessness, 
negligence, lack of proper skill, 
error in judgment or similar 
instance of fault on the part of VA?  
The examiner should specifically 
comment on the March and June 1996 
x-ray reports, if they represented a 
recurrence of lung cancer at that 
time, and if there was a failure to 
diagnose or treat the cancer, if 
present at that time; and also with 
comment as to the claimed failure to 
treat in December 2005, 

(B) Did VA fail to exercise the 
degree of care that would be 
expected of a reasonable health care 
provider with specific comment on 
the March and June 1996 x-ray 
reports, if they represented a 
recurrent of lung cancer at that 
time, and if there was a failure to 
diagnose or treat the cancer, if 
present at that time; and also with 
comment as to the claimed failure to 
treat in December 2005; and 

(C) Was the Veteran's death an event 
not reasonably foreseeable?


2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  See 38 C.F.R. § 20.1100(b) (2008).


